Exhibit 10.25 Term Loan Agreement This Term Loan Agreement is made as of the 22nd day of June, 2012 (the “ Effective Date ”), between JAGGED PEAK, INC., a Nevada corporation (“ Borrower ”), in favor of FIFTH THIRD BANK, an Ohio banking corporation (“ Lender ”). W I T N E S S E T H: WHEREAS, Borrower represents and warrants that it is the owner in fee simple of the real property located at 1701 3rd Avenue South, in St. Petersburg, Florida and situate in Pinellas County, Florida (the “ Land ”), more particularly described in Exhibit “A” attached hereto and made a part hereof and the Borrower operates the Improvements (as hereinafter defined and collectively with the Land, the “ Real Property ”) as its warehouse facility in connection with its domestic operations. WHEREAS, Borrower has applied to Lender for a commercial real estate loan in the principal amount of $2,388,000.00 to finance its acquisition of the Real Property (the “ Loan ” or the “ Term Loan ”). WHEREAS, the Lender has agreed to grant the Loan to Borrower on the terms and conditions herein set forth. WHEREAS, the Loan is (i) evidenced by that certain Secured Promissory Note of even Effective Date herewith, made by Borrower and payable to the order of Lender in the maximum principal amount of the $2,388,000.00 (together with any renewals, substitutions, modifications and extensions thereof made or permitted by Lender in its sole and absolute discretion, the “ CREM Note ”) and (ii) secured by, among other collateral, a mortgage, security agreement and fixture filing dated as of the Effective Date from Borrower to Lender to be recorded in the Public Records of Pinellas County, Florida (together with all modifications, amendments, renewals, substitutions, collectively, the “ Mortgage ”). NOW, THEREFORE, and in consideration of the covenants herein contained, the parties hereto agree as follows: SECTION 1 DEFINITIONS For the purpose of this Agreement, the following terms shall have the meanings set forth in this Section 1. Any references in this Agreement to the financial condition or business operations of the Borrower or to the adverse effect on the Borrower of certain events, circumstances or conditions, shall be deemed to refer to the Borrower entities on a consolidated basis. (When accounting terms used herein are not specifically defined, whether or not capitalized herein, they shall have the meaning attributable to them under generally accepted accounting principles or as are otherwise acceptable to Lender in its sole discretion and shall be interpreted and all accounting determinations shall be made in accordance with GAAP.) 1.1.“ Account ” shall have the same definition as the definition contained in Article 9 of the Uniform Commercial Code of the state of Florida, and shall also mean any account receivable of Borrower as that term is used under generally accepted accounting principles. 1.2.“ Account Debtor ” means any Person who owes payment to Borrower for goods or services rendered by Borrower to that Person. 1 1.3.“ Affiliate ” means any Person which or who directly or indirectly controls, is controlled by, or is under common control with Borrower. 1.4.“ Agreement ” means this Loan Agreement, as it may from time to time be amended. 1.5.“ Business Day ” means any day not a Saturday, Sunday or legal holiday in the State of Florida, on which commercial banks are open for business in Tampa. 1.6.“ Certificate of ” means a certificate signed by the president of that Person. 1.7. “Collateral” has the meaning set forth in the Note and/or the Security Agreement. 1.8.“ CREM Note ” means, collectively, the Secured Promissory Note in the amount of $2,388,000.00 and any renewal, replacement or substitution therefor and any additional promissory note hereafter entered into by Borrower in favor of Lender. 1.9.“ Debt ” means any indebtedness or liability for borrowed money (including any liability on account of deposits or advances), and any other indebtedness evidenced by notes, debentures, bonds, Rate Management Obligations, or similar obligations. 1.10.“ Default Rate ” has the meaning set forth in the CREM Note. 1.11.“
